DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 28 September 2022, regarding application number 17/018,925.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-12 and 14-19 remain pending in the application, while claims 13 and 20 have been cancelled. 
Response to Arguments
Applicant’s arguments, see Pages 14-20, filed 28 September 2022, with respect to the rejections of claims 1-12 and 14-19 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of Ignakov and newly cited reference Mylonas et al. (US 20170121129 A1). See full rejection details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (US 20120143374 A1 and Mistry hereinafter), in view of Barajas et al. (US 20140371906 A1 and Barajas hereinafter), Ignakov (US 20200055195 A1 and Ignakov hereinafter) and Mylonas et al. (US 20170121129 A1 and Mylonas hereinafter)
Regarding Claim 1
Mistry teaches an electronic apparatus (see all Figs.; [0007]-[0008]), comprising:
a memory to store information associated with a task of a robotic manipulator (see Fig. 6, memory 660; [0023] and [0059]-[0061]); and
circuitry coupled to the memory (see Fig. 6, all; [0023] and [0059]-[0061]), wherein the circuitry:
receives a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals corresponds to each of a first plurality of poses performed for the task using the wearable device (see Fig. 1, markers 102a in positions 100-130; Fig. 2, step 200; [0007], [0024]-[0027] and [0031]);
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional coordinates of at least one part of the wearable device (see Fig. 2, step 230; [0007] and [0040]-[0042]);
determines arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses, wherein the arrow direction information relates to joint angle information for the robotic manipulator to perform the task (see [0030] and [0040]-[0042];
aggregates the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see Fig. 1, positions 150-180; Fig. 6, robot control application 668; [0007], [0030], [0041] and [0062]; and
controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0061]).
Although it may be implied, Mistry does not explicitly teach wherein the first set of signals correspond to one or more orientational coordinates of at least one part of the wearable device.
Barajas teaches an electronic apparatus (see all Figs.; [0004]-[0006]), comprising:
a memory to store information associated with a task of a robotic manipulator (inherent, [0006]); and
circuitry coupled to the memory (see [0006]), wherein the circuitry:
receives a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals corresponds to each of a first plurality of poses performed for the task using the wearable device (see [0004]-[0006] and [0011]-[0016]);
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses (see [0004]-[0005]), wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see [0004]-[0006] and [0011]-[0016]);
determines arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses (see [0004]-[0005], especially [0004 "The system also estimates orientation and position of the wearable sensor device which may be mapped directly or indirectly to an end effector or to robotic joints."]);
aggregates the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see [0004]-[0005] and [0014]); and
controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0018]).
Mistry is additionally silent regarding receives a second plurality of signals from a second plurality of sensors associated with a handheld device,
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task, and
each of the second plurality of poses is performed using a plurality of decrees-of-freedom of the handheld device;
extracts the arrow direction information from the output information based on each of the second plurality of poses,
wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and
transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals.

Ignakov teaches an electronic apparatus (see all Figs.; [0006]), comprising:
a memory to store information associated with a task of a robotic manipulator (see [0115]); and
circuitry coupled to the memory (see Fig. 1, all), wherein the circuitry:
receives a second plurality of signals from a second plurality of sensors associated with a handheld device (see the "end effector controller 224" in the Figs; Fig. 3, step 320; [0006]c), [0108] and [0191]-[0192]),
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task (see Fig. 3, step 320; [0078]-[0079], [0085], [0108] and [0191]-[0192]), and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0079] and [0084]-[0085]);
extracts the arrow direction information from the output information based on each of the second plurality of poses (see Fig. 3, steps 330-340; [0006]d) and [0210]-[0225]); and
transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 3, step 350; [0006]d), [0080]-[0081] and [0240]).
Mylonas teaches an electronic apparatus (see all Figs. and [0005]; for corresponding figures, paragraphs, and page numbers, refer to the PGPub version published on 04 May 2017), comprising: 
a memory to store information associated with a task of a robotic manipulator (inherent); and
circuitry coupled to the memory (inherent), wherein the circuitry:
receives a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals corresponds to each of a first plurality of poses performed for the task using the wearable device (see Fig. 1, forearm support/hand-wrest 122; [0011], especially [0011 "The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton."]; see also Fig. 4 and Page 5, all; Fig. 9 and Page 10, all);
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see Fig. 15 and Page 16, all, especially "(Inverse kinematics of the articulated arm)" in Fig. 15);
determines arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses, wherein the arrow direction information relates to joint angle information for the robotic manipulator to perform the task (see Fig. 15 and Page 16, all, especially "Determine joint angles on the shoulder and elbow of the arm" in Fig. 15);
aggregates the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see Fig. 15 and Page 16, all, Fig. 16 and Page 17, all, Fig. 25 and Page 26, all); and
receives a second plurality of signals from a second plurality of sensors associated with a handheld device (see Fig. 1, haptic manipulator 110 and/or stylus element 116; [0010] and [0028], especially [0010 "...a user (120) rests their forearm on a forearm rest (122) and manipulates the stylus (116) so as to bring about movement of an end effector of a robot."]),
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task (see [0010], [0012], [0025] and [0028]), and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0028]; Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 8 and Page 9, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all);
extracts the arrow direction information from the output information based on each of the second plurality of poses (see Fig. 15 and Page 16, all, especially "Determine joint angles on the shoulder and wrist of the arm" in Fig. 15),
wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses (see Fig. 1, all; [0005], [0010]-[0011] and [0028], especially [0011 "To provide the user with additional degrees of freedom for providing additional instructive information to the system for manipulating the end effector, the forearm support (122) is itself movable with respect to a surface (124) ... The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton. The additional degrees of freedom provided by the joints (132, 134, 136, 138, 139) enhance the range of motion (with respect to the surface (124)) that the user has available to them for providing instructions to the described system.]; additionally see Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 7 and Page 8, all; Fig. 8 and Page 9, all; Fig. 10 and Page 11, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all); and
transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 15 and Page 16, all, Fig. 16 and Page 17, all, Fig. 25 and Page 26, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Barajas to Mistry. That is, it would have been obvious to modify the electronic apparatus of Mistry to further receive signals corresponding to one or more orientational coordinates of at least one part of the wearable device, as taught by Barajas. 
Barajas teaches determining orientation of a wearable device to more accurately program a robot to reflect the motions of a user wearing the wearable device. A person having ordinary skill in the art would have been motivated to apply the same techniques to the electronic apparatus of Mistry in order to attain the same results. 
It further would have been obvious to a person having ordinary skill in the art to apply the known technique of Ignakov and Mylonas to Mistry. That is, it would have been obvious to further modify the electronic apparatus of Mistry to include a handheld device for receiving a second plurality of signals corresponding to a second plurality of poses performed for the task using the handheld device in order to extract arrow direction information and transmit control instruction to the robotic manipulator, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of pose, as taught by Ignakov and Mylonas.
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. Mylonas teaches combining both a wearable device and a handheld device to provide a user with additional degrees of freedom for providing additional instructive information to control a manipulator. By combining the wearable and handheld device, shoulder, elbow and wrist movements of a user can be captured and translated to manipulator joint movements. A person having ordinary skill in the art would have been motivated to apply the same techniques to the electronic apparatus of modified Mistry in order to attain the same results.
Application of the known techniques taught by Barajas, Ignakov and Mylonas to the electronic apparatus taught by Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device and wherein the circuitry further: receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task, and each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device: extracts the arrow direction information from the output information based on each of the second plurality of poses, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1),
Mistry further teaches wherein the predefined model includes a first algorithm, and the circuitry applies the first algorithm on the first set of signals of the first plurality of signals to determine joint angle data for the robotic manipulator to perform the task (see Fig. 2, step 230, "inverse kinematics"; [0007] and [0040]-[0042]).
Regarding Claim 3
Modified Mistry teaches the electronic apparatus according to claim 2 (as discussed above in claim 2), 
Mistry further teaches wherein the predefined model further includes a second algorithm, wherein the circuitry applies the second algorithm on the determined joint angle data to determine the arrow direction information that relates to the joint angle information for the robotic manipulator to perform the task, and wherein the arrow direction information includes a vector component that corresponds to directional information of the joint angle information (see [0041]).
Regarding Claim 5
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1),
Mistry further teaches wherein the arrow direction information further comprises at least one of
elbow arrow direction information associated with an elbow of the robotic manipulator (see the elbow joint in the humanoid robot in positions 150-180 in Fig. 1; [0030] and [0040]-[0041]), or
shoulder arrow direction information associated with a shoulder clavicle of the robotic manipulator (see the shoulder joint in the humanoid robot in positions 150-180 in Fig. 1; [0030] and [0040]-[0041]).
Regarding Claim 7
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1), 
Modified Mistry further teaches wherein the first plurality of sensors are communicatively coupled with the wearable device and detect the first plurality of signals (see Mistry at Fig. 1, markers 102a; [0031]. See Barajas at [0004]-[0006] and [0011]-[0016]), wherein the first plurality of sensors:
detects at least one of
inertial motion information comprising the one or more positional and orientational coordinates, associated with the at least one part of the wearable device, for each of the first plurality of poses performed for the task (see Mistry at [0031 "In some embodiments, the set of markers may include markers that are inertial…"]. See Barajas at [0004]-[0006] and [0011]-[0016]), or
optical motion information comprising the one or more positional and orientational coordinates, associated with the at least one part of the wearable device, for each of the first plurality of poses performed for the task (see Mistry at [0031]); and
transmits the first plurality of signals, indicating at least one of: the inertial motion information or the optical motion information, to the electronic apparatus to determine the arrow direction information (see Mistry at [0007], [0030] and [0040]-[0042]. See Barajas at [0004]-[0006] and [0014]).
Regarding Claim 9
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1),
Mistry is silent regarding wherein the at least one part of the wearable device is at least one effector of the wearable device that performs a first set of poses of the first plurality of poses, and wherein the first set of signals corresponds to the one or more positional and orientational coordinates of the first set of poses of the at least one effector of the wearable device.
Ignakov teaches wherein at least one part of a wearable device is at least one effector of the wearable device that performs a first set of poses of a first plurality of poses, and wherein a first set of signals corresponds to the one or more positional and orientational coordinates of the first set of poses of the at least one effector of the wearable device (see the "end effector controller 224" in the Figs; Fig. 3, step 320; [0006]c), [0078]-[0079], [0085] and [0191]-[0192]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to include an effector handheld device for performing a first set of poses of the first plurality of poses, as taught by Ignakov. 
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the at least one part of the wearable device is at least one effector of the wearable device that performs a first set of poses of the first plurality of poses, and wherein the first set of signals corresponds to the one or more positional and orientational coordinates of the first set of poses of the at least one effector of the wearable device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1), 
Mistry is silent regarding wherein the circuitry further:
retrieves, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device;
Ignakov teaches wherein the circuitry further:
retrieves, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device (see Fig. 3, step 320; [0006]c), [0078]-[0079] and [0191]-[0192]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to retrieve, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device, as taught by Ignakov. 
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include: the electronic apparatus, wherein the circuitry further retrieves, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Modified Mistry teaches the electronic apparatus according to claim 10 (as discussed above in claim 10), 
Modified Mistry further teaches wherein the circuitry further:
compares information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses (see Ignakov at [0080]-[0081] and [0083]-[0084]); and
retrieves, from the memory, the stored output information corresponding to the third set of signals for each of the second plurality of poses based on the comparison (see Ignakov at [0080]-[0081] and [0115]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to compare information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses; and retrieve, from the memory, the stored output information corresponding to the third set of signals for each of the second plurality of poses based on the comparison, as taught by Ignakov. 
Ignakov teaches this known technique in order to continuously move the end effector of the robot to match the position and orientation of the handheld device. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the circuitry further compares information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses; and retrieves, from the memory, the stored output information corresponding to the third set of signals for each of the second plurality of poses based on the comparison. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Modified Mistry teaches the electronic apparatus according to claim 10 (as discussed above in claim 10), 
Modified Mistry further teaches wherein the circuitry further:
compares information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses (see Ignakov at [0080]-[0081] and [0083]-[0084]);
retrieves, from the memory, the stored output information corresponding to different poses related to the first set of signals based on the comparison (see Ignakov at [0080]-[0081] and [0115]); and
calculates mean information of the arrow direction information for the retrieved output information corresponding to the different poses related to the first set of signals (see Ignakov at Fig. 3, steps 330-340; [0006]d), [0080] and [0210]-[0225]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to compare information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses; retrieve, from the memory, the stored output information corresponding to different poses related to the first set of signals based on the comparison; and calculate mean information of the arrow direction information for the retrieved output information corresponding to the different poses related to the first set of signals, as taught by Ignakov. 
Ignakov teaches this known technique in order to continuously move the end effector of the robot to match the position and orientation of the handheld device. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the circuitry further compares information about the third set of signals for each of the second plurality of poses, with the output information stored in the memory, related to the first set of signals for each of the first plurality of poses; retrieves, from the memory, the stored output information corresponding to different poses related to the first set of signals based on the comparison; and calculates mean information of the arrow direction information for the retrieved output information corresponding to the different poses related to the first set of signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Modified Mistry teaches the electronic apparatus according to claim 10 (as discussed above in claim 10),
Mistry is silent regarding wherein the second plurality of sensors are communicatively coupled with the handheld device and detect the second plurality of signals, and the second plurality of sensors:
detects at least one of motion information associated with the at least one part of the handheld device for each of the second plurality of poses performed for the task, or force information associated with the at least one part of the handheld device for each of the second plurality of poses performed for the task; and
transmits the second plurality of signals, indicating at least one of: the detected motion information or the force information, to the electronic apparatus to retrieve the stored output information.
Ignakov teaches wherein the second plurality of sensors are communicatively coupled with the handheld device and detect the second plurality of signals, and the second plurality of sensors (see the "end effector controller 224" in the Figs; Fig. 3, step 320; [0006]c), [0078]-[0079], [0085] and [0191]-[0192]):
detects at least one of motion information associated with the at least one part of the handheld device for each of the second plurality of poses performed for the task, or force information associated with the at least one part of the handheld device for each of the second plurality of poses performed for the task (see Fig. 3, step 320; [0006]c), [0078]-[0079], [0108]-[0110] and [0191]-[0192]); and
transmits the second plurality of signals, indicating at least one of: the detected motion information or the force information, to the electronic apparatus to retrieve the stored output information (see Fig. 3, step 350; [0006]d), [0080]-[0081] and [0240]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of modified Mistry to further detect motion information associated with the at least one part of handheld device for each of the second plurality of poses performed for the task and force information associated with the at least one part of the handheld device for each of the second plurality of poses performed for the task, as taught by Ignakov. Ignakov taches detecting motion and force information of a handheld device in order to accurately control a robot in 3D space. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of Mistry in order to attain the same results.
Regarding Claim 17
Mistry teaches a method (see all Figs.; [0007]-[0008]), comprising:
in an electronic apparatus (see Fig. 6, all; [0023] and [0059]-[0061]):
receiving a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals correspond to each of a first plurality of poses performed for a task using the wearable device (see Fig. 1, markers 102a in positions 100-130; Fig. 2, step 200; [0007], [0024]-[0027] and [0031]);
applying a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional coordinates of at least one part of the wearable device (see Fig. 2, step 230; [0007] and [0040]-[0042]);
determining arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses, wherein the arrow direction information relates to joint angle information for a robotic manipulator to perform the task (see [0030] and [0040]-[0042]);
aggregating the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see Fig. 1, positions 150-180; Fig. 6, robot control application 668; [0007], [0030], [0041] and [0062]); and
storing, in a memory, the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0061]).
Although it may be implied, Mistry does not explicitly teach wherein the first set of signals correspond to one or more orientational coordinates of at least one part of the wearable device.
Barajas teaches a method (see all Figs.; [0004]-[0006]), comprising:
in an electronic apparatus (see [0006]):
receiving a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals correspond to each of a first plurality of poses performed for a task using the wearable device (see [0004]-[0006] and [0011]-[0016]);
applying a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses (see [0004]-[0005]), wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see [0004]-[0006] and [0011]-[0016]);
determining arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses (see [0004]-[0005], especially [0004 "The system also estimates orientation and position of the wearable sensor device which may be mapped directly or indirectly to an end effector or to robotic joints."]);
aggregating the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see [0004]-[0005] and [0014]; and
storing, in a memory, the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0018]).
Mistry is additionally silent regarding receiving a second plurality of signals from a second plurality of sensors associated with a handheld device,
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task, and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device;
extracting the arrow direction information from the output information based on each of the second plurality of poses,
wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and
transmitting control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals.
Ignakov teaches a method (see all Figs.; [0006]) comprising:
in an electronic apparatus (see Fig. 1, all; [0006]):
receiving a second plurality of signals from a second plurality of sensors associated with a handheld device (see the "end effector controller 224" in the Figs; Fig. 3, step 320; [0006]c), [0108] and [0191]-[0192]),
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task (see Fig. 3, step 320; [0078]-[0079], [0085], [0108] and [0191]-[0192]), and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0079] and [0084]-[0085]);
extracting the arrow direction information from the output information based on each of the second plurality of poses (see Fig. 3, steps 330-340; [0006]d) and [0210]-[0225]); and
transmitting control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 3, step 350; [0006]d), [0080]-[0081] and [0240]).
Mylonas teaches a method (see all Figs.; [0005]), comprising:
in an electronic apparatus (see all Figs.; [0005]):
receiving a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals correspond to each of a first plurality of poses performed for a task using the wearable device (see Fig. 1, forearm support/hand-wrest 122; [0011], especially [0011 "The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton."]; see also Fig. 4 and Page 5, all; Fig. 9 and Page 10, all);
applying a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see Fig. 15 and Page 16, all, especially "(Inverse kinematics of the articulated arm)" in Fig. 15);
determining arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses, wherein the arrow direction information relates to joint angle information for a robotic manipulator to perform the task (see Fig. 15 and Page 16, all, especially "Determine joint angles on the shoulder and elbow of the arm" in Fig. 15);
aggregating the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see Fig. 15 and Page 16, all, Fig. 16 and Page 17, all, Fig. 25 and Page 26, all,); and
receiving a second plurality of signals from a second plurality of sensors associated with a handheld device (see Fig. 1, haptic manipulator 110 and/or stylus element 116; [0010] and [0028], especially [0010 "...a user (120) rests their forearm on a forearm rest (122) and manipulates the stylus (116) so as to bring about movement of an end effector of a robot."]),
wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task (see [0010], [0012], [0025] and [0028]), and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0028]; Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 8 and Page 9, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all);
extracting the arrow direction information from the output information based on each of the second plurality of poses (see Fig. 15 and Page 16, all, especially "Determine joint angles on the shoulder and wrist of the arm" in Fig. 15),
wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses (see Fig. 1, all; [0005], [0010]-[0011] and [0028], especially [0011 "To provide the user with additional degrees of freedom for providing additional instructive information to the system for manipulating the end effector, the forearm support (122) is itself movable with respect to a surface (124) ... The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton. The additional degrees of freedom provided by the joints (132, 134, 136, 138, 139) enhance the range of motion (with respect to the surface (124)) that the user has available to them for providing instructions to the described system.]; additionally see Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 7 and Page 8, all; Fig. 8 and Page 9, all; Fig. 10 and Page 11, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all); and
transmitting control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 15 and Page 16, all, Fig. 16 and Page 17, all, Fig. 25 and Page 26, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Barajas to Mistry. That is, it would have been obvious to modify the process of Mistry to further receive signals corresponding to one or more orientational coordinates of at least one part of the wearable device, as taught by Barajas. 
Barajas teaches determining orientation of a wearable device to more accurately program a robot to reflect the motions of a user wearing the wearable device. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Mistry in order to attain the same results. 
It further would have been obvious to a person having ordinary skill in the art to apply the known technique of Ignakov and Mylonas to Mistry. That is, it would have been obvious to further modify the process of Mistry to include a handheld device for receiving a second plurality of signals corresponding to a second plurality of poses performed for the task using the handheld device in order to extract arrow direction information and transmit control instruction to the robotic manipulator, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of pose, as taught by Ignakov and Mylonas.
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. Mylonas teaches combining both a wearable device and a handheld device to provide a user with additional degrees of freedom for providing additional instructive information to control a manipulator. By combining the wearable and handheld device, shoulder, elbow and wrist movements of a user can be captured and translated to manipulator joint movements. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of modified Mistry in order to attain the same results.
Application of the known techniques taught by Barajas, Ignakov and Mylonas to the process taught by Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device and wherein the electronic apparatus further: receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task, and each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device: extracts the arrow direction information from the output information based on each of the second plurality of poses, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Mistry teaches the method according to claim 17 (as discussed above in claim 17), 
Mistry is silent regarding further comprising:
retrieving, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device.
Ignakov teaches further comprising:
retrieving, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device (see Fig. 3, step 320; [0006]c), [0078]-[0079] and [0191]-[0192]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the process of modified Mistry retrieve, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device, as taught by Ignakov. 
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the process taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising: retrieving, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry (as modified by Barajas, Ignakov and Mylonas) as applied to claim 3 above, and further in view of NPL - Campbell "Probabilistic Multimodal Modeling..." (Campbell hereinafter).
Regarding Claim 4
Modified Mistry teaches the electronic apparatus according to claim 3 (as discussed above in claim 3),
Mistry further teaches wherein the first algorithm relates to an inverse kinematics algorithm, the inverse kinematics algorithm analyzes the first set of signals of each of the first plurality of signals to determine the joint angle data (see Fig. 2, step 230, "inverse kinematics"; [0007] and [0040]-[0042]).
Mistry is silent regarding wherein the second algorithm relates to a Bayesian Interaction Primitive (BIP), the BIP analyzes the joint angle data to determine the arrow direction information.
Campbell teaches an electronic apparatus, comprising: a memory to store information associated with a task of a robotic manipulator; and circuitry coupled to the memory (see Abstract (see the attached NPL reference)), wherein the circuitry:
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional and orientational coordinates (see Section V. Experiments and Results: A. Experimental Setup, all),
wherein the predefined model further includes a second algorithm, wherein the circuitry applies the second algorithm on the determined joint angle data to determine the arrow direction information that relates to the joint angle information for the robotic manipulator to perform the task, and wherein the arrow direction information includes a vector component that corresponds to directional information of the joint angle information (see Table 1 and Section V. Experiments and Results, all),
wherein the second algorithm relates to a Bayesian Interaction Primitive (BIP), the BIP analyzes the joint angle data to determine the arrow direction information (see Table 1 and Section V. Experiments and Results, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Campbell to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to use a Bayesian Interaction Primitive (BIP) as the second algorithm, for analyzing the joint angle data to determine the arrow direction information, as taught by Campbell. 
Application of the known technique taught by Campbell to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the second algorithm relates to a Bayesian Interaction Primitive (BIP), the BIP analyzes the joint angle data to determine the arrow direction information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry (as modified by Barajas, Ignakov and Mylonas) as applied to claim 1 above, and further in view of Farwell (US 9052710 B1 and Farwell hereinafter).
Regarding Claim 6
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1), 
Mistry is silent regarding wherein the stored output information further comprises at least one of
arm configuration information associated with an upper portion of the wearable device, or
gait configuration information associated with a lower portion of the wearable device,
wherein the at least one of the arm configuration information or the gait configuration information relates to the joint angle information for the robotic manipulator to perform the task.
Farwell teaches an electronic apparatus (see Figs. 2-6; Col. 3, lines 22-45), comprising:
a memory to store information associated with a task of a robotic manipulator (see Col. 14, lines 47-64); and
circuitry coupled to the memory (see Col. 14, lines 47-64), wherein the circuitry:
receives a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals corresponds to each of a first plurality of poses performed for the task using the wearable device (see Col. 3, line 22 - Col. 4, line 13); and
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see Col. 3, line 22 - Col. 4, line 27),
wherein the stored output information further comprises at least one of
arm configuration information associated with an upper portion of the wearable device (see Fig. 3, upper arm section 104; Col. 2, lines 31-45; Col. 11, lines 23-43), or
gait configuration information associated with a lower portion of the wearable device (see Fig. 3, forearm section 108; Col. 2, lines 31-45; Col. 11, lines 23-43),
wherein the at least one of the arm configuration information or the gait configuration information relates to the joint angle information for the robotic manipulator to perform the task (see Col. 2, lines 31-45; Col. 4, lines 14-26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Farwell to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to further store output configuration information on the upper and lower portions of the wearable device, where the configuration information relates to joint angle information for the robotic manipulator to perform the task, as taught by Farwell. 
Farwell teaches a user wearing a sensor on the upper and lower portions of their arm in order to translate their arm motion data to motion data of a robotic manipulator. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Farwell to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the stored output information further comprises at least one of arm configuration information associated with an upper portion of the wearable device, or gait configuration information associated with a lower portion of the wearable device, and wherein the at least one of the arm configuration information or the gait configuration information relates to the joint angle information for the robotic manipulator to perform the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry (as modified by Barajas, Ignakov and Mylonas) as applied to claim 1 above, and further in view of Abdallah (US 20170249561 A1 and Abdallah hereinafter).
Regarding Claim 8
Modified Mistry teaches the electronic apparatus according to claim 1 (as discussed above in claim 1), 
Mistry is silent regarding wherein the first plurality of signals further comprises a second set of signals, wherein the second set of signals correspond to object information which indicates at least one of a grasp force, a head pose, or an object pose, for each of the first plurality of poses performed for the task, and wherein the circuitry further:
aggregates the determined arrow direction information with the information about the first set of signals, and with the object information about the second set of signals, to generate the output information for each of the first plurality of poses; and
controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device.
Abdallah teaches an electronic apparatus (see all Figs.; [0005]-[0009]), comprising:
a memory to store information associated with a task of a robotic manipulator (see [0026]); and
circuitry coupled to the memory (see [0026], wherein the circuitry:
receives a first plurality of signals from a first plurality of sensors associated with a wearable device, wherein the first plurality of signals corresponds to each of a first plurality of poses performed for the task using the wearable device (see Figs. 1-4, glove 10; [0017]-[0018], [0022]-[0024] and [0030]);
applies a predefined model on a first set of signals of the first plurality of signals for each of the first plurality of poses, wherein the first set of signals correspond to one or more positional and orientational coordinates of at least one part of the wearable device (see [0027], [0030] and [0034]);
determines arrow direction information based on the application of the predefined model on the first set of signals for each of the first plurality of poses (see [0034]);
aggregates the determined arrow direction information with information about the first set of signals to generate output information for each of the first plurality of poses (see [0007]-[0008], [0027], and [0034]-[0035]); and
controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0027] and [0034]),
wherein the first plurality of signals further comprises a second set of signals, wherein the second set of signals correspond to object information which indicates a grasp force (see Fig. 2, force sensors 40; [0017]-[0019], [0030] and [0033]) or an object pose (see [0016] and [0033]), for each of the first plurality of poses performed for the task, and wherein the circuitry further:
aggregates the determined arrow direction information with the information about the first set of signals, and with the object information about the second set of signals, to generate the output information for each of the first plurality of poses (see [0033]-[0034]); and
controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device (see [0027] and [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Abdallah to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to receive a second set of signals indicating a grasp force and object pose for each of the first plurality of poses performed for the task and to aggregate the determined arrow direction information with the information about the first set of signals, and with the information about the second set of signals, to generate the output information for each of the first plurality of poses, as taught by Abdallah. 
Abdallah teaches this known technique in order to teach a robot how to properly change a lightbulb with the correct amount of force. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Abdallah to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the first plurality of signals further comprises a second set of signals, wherein the second set of signals correspond to object information which indicates at least one of a grasp force or an object pose, for each of the first plurality of poses performed for the task, and wherein the circuitry further: aggregates the determined arrow direction information with the information about the first set of signals, and with the object information about the second set of signals, to generate the output information for each of the first plurality of poses; and controls the memory to store the generated output information for each of the first plurality of poses performed for the task using the wearable device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Modified Mistry teaches the electronic apparatus according to claim 8 (as discussed above in claim 8), 
Mistry is silent regarding wherein the circuitry further:
retrieves, from the memory, the stored output information corresponding to a fourth set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the fourth set of signals correspond to at least one of the grasp force, the head pose, or the object pose performed for the task using the handheld device;
extracts at least one of the arrow direction information or the object information, from the retrieved output information for each of the second plurality of poses; and
transmits the control instructions to the robotic manipulator to execute the task based on the at least one of the arrow direction information or the object information, and based on the received second plurality of signals for each of the second plurality of poses performed for the task using the handheld device.
Ignakov teaches wherein the circuitry further:
retrieves, from the memory, the stored output information corresponding to a fourth set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the fourth set of signals correspond to the grasp force, or the object pose performed for the task using the handheld device (see Fig. 3, step 320; [0006]c), [0078]-[0079], [0108]-[0110] and [0191]-[0192]);
extracts at least one of the arrow direction information or the object information, from the retrieved output information for each of the second plurality of poses (see Fig. 3, steps 330-340; [0006]d) and [0210]-[0225]); and
transmits the control instructions to the robotic manipulator to execute the task based on the at least one of the arrow direction information or the object information, and based on the received second plurality of signals for each of the second plurality of poses performed for the task using the handheld device (see Fig. 3, step 350; [0006]d), [0080]-[0081] and [0240]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to retrieve, from the memory, the stored output information corresponding to a fourth set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the fourth set of signals correspond to at least one of the grasp force or the object pose performed for the task using the handheld device; extract at least one of the arrow direction information or the object information, from the retrieved output information for each of the second plurality of poses; and transmit the control instructions to the robotic manipulator to execute the task based on the at least one of the arrow direction information or the object information, and based on the received second plurality of signals for each of the second plurality of poses performed for the task using the handheld device, as taught by Ignakov. 
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the circuitry further: wherein the circuitry further: retrieves, from the memory, the stored output information corresponding to a fourth set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the fourth set of signals correspond to at least one of the grasp force, the head pose, or the object pose performed for the task using the handheld device; extracts at least one of the arrow direction information or the object information, from the retrieved output information for each of the second plurality of poses; and transmits the control instructions to the robotic manipulator to execute the task based on the at least one of the arrow direction information or the object information, and based on the received second plurality of signals for each of the second plurality of poses performed for the task using the handheld device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Modified Mistry teaches the electronic apparatus according to claim 15 (as discussed above in claim 15), 
Mistry is silent regarding wherein the circuitry further determines at least one of:
object trajectory information for the robotic manipulator from the object information, the object trajectory information is associated with an object of the task, wherein the object trajectory information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task, or
grasp force information for the robotic manipulator from the object information, the grasp force information is associated with a force required to hold the object for the task, wherein the grasp force information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task.
Ignakov teaches wherein the circuitry further determines at least one of:
object trajectory information for the robotic manipulator from the object information, the object trajectory information is associated with an object of the task, wherein the object trajectory information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task (see [0110] and [0119]), or
grasp force information for the robotic manipulator from the object information, the grasp force information is associated with a force required to hold the object for the task, wherein the grasp force information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task (see [0110], [0124], [0151] and [0244]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ignakov to modified Mistry. That is, it would have been obvious to further modify the electronic apparatus of modified Mistry to determine object trajectory information and grasp force information for the robotic manipulator from the object information, as taught by Ignakov. 
Ignakov teaches determining object trajectory and grasp force in order to accurately control a robot to move an object in 3D space. A person having ordinary skill in the art would have been motivated to apply the same technique to the electronic apparatus of modified Mistry in order to attain the same results. 
Application of the known technique taught by Ignakov to the electronic apparatus taught by modified Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus: wherein the circuitry further determines at least one of object trajectory information for the robotic manipulator from the object information, the object trajectory information is associated with an object of the task, wherein the object trajectory information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task, or grasp force information for the robotic manipulator from the object information, the grasp force information is associated with a force required to hold the object for the task, wherein the grasp force information is based on at least one of the second set of signals or the fourth set of signals, that corresponds to the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mylonas, in view of Ignakov and Mylonas.
Regarding Claim 19
Mistry teaches an electronic apparatus (see all Figs.; [0007]-[0008]), comprising:
a memory to store output information for each of a first plurality of poses performed for a task using a wearable device (see Figs. 1-2, all; Fig. 6, memory 660; [0023] and [0059]-[0061]), wherein the output information comprises arrow direction information associated with each of the first plurality of poses performed for the task (see [0030] and [0040]-[0042]); and
circuitry coupled to the memory (see Fig. 6, all; [0023] and [0059]-[0061]).
Mistry is silent regarding receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task using the handheld device;
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device;
retrieves, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device;
extracts the arrow direction information from the retrieved output information for each of the second plurality of poses;
the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and
transmits control instructions to a robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals.
Ignakov teaches an electronic apparatus (see all Figs.; [0006]), comprising:
a memory to store output information for each of a first plurality of poses performed for a task using a wearable device (see [0006] and [0115]), wherein the output information comprises arrow direction information associated with each of the first plurality of poses performed for the task (see Fig. 3, steps 330-340; [0006]d) and [0210]-[0225]); and
circuitry coupled to the memory (see Fig. 1, all), wherein the circuitry:
receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task using the handheld device (see the "end effector controller 224" in the Figs; Fig. 3, step 320; [0006]c), [0078]-[0079], [0085] and [0191]-[0192]);
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0079] and [0084]-[0085]);
retrieves, from the memory, the stored output information corresponding to a third set of signals of the received second plurality of signals for each of the second plurality of poses, wherein the third set of signals correspond to one or more positional and orientational coordinates of at least one part of the handheld device (see Fig. 3, step 320; [0006]c), [0078]-[0079] and [0191]-[0192]);
extracts the arrow direction information from the retrieved output information for each of the second plurality of poses (see Fig. 3, steps 330-340; [0006]d) and [0210]-[0225]); and
transmits control instructions to a robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 3, step 350; [0006]d), [0080]-[0081] and [0240]).
Mylonas teaches an electronic apparatus (see all Figs.; [0005]), comprising:
a memory to store output information for each of a first plurality of poses performed for a task using a wearable device, wherein the output information comprises arrow direction information associated with each of the first plurality of poses performed for the task (see Fig. 1, forearm support/hand-wrest 122; [0011], especially [0011 "The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton."]; see also Fig. 4 and Page 5, all; Fig. 9 and Page 10, all; Fig. 15 and Page 16, all); and
circuitry coupled to the memory (inherent), wherein the circuitry:
receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task using the handheld device (see Fig. 1, haptic manipulator 110 and/or stylus element 116; [0010] and [0028], especially [0010 "...a user (120) rests their forearm on a forearm rest (122) and manipulates the stylus (116) so as to bring about movement of an end effector of a robot."]) and
each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device (see [0028]; Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 8 and Page 9, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all);
extracts the arrow direction information from the retrieved output information for each of the second plurality of poses (see Fig. 15 and Page 16, all, especially "Determine joint angles on the shoulder and wrist of the arm" in Fig. 15), wherein
the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses (see Fig. 1, all; [0005], [0010]-[0011] and [0028], especially [0011 "To provide the user with additional degrees of freedom for providing additional instructive information to the system for manipulating the end effector, the forearm support (122) is itself movable with respect to a surface (124) ... The forearm support (122) may accordingly be considered to be an extension of the user's arm—like an exoskeleton. The additional degrees of freedom provided by the joints (132, 134, 136, 138, 139) enhance the range of motion (with respect to the surface (124)) that the user has available to them for providing instructions to the described system.]; additionally see Fig. 3 and Page 4, all; Fig. 6 and Page 7, all; Fig. 7 and Page 8, all; Fig. 8 and Page 9, all; Fig. 10 and Page 11, all; Fig. 11 and Page 12, all; Fig. 13 and Page 14, all; Fig. 15 and Page 16, all; Fig. 25 and Page 26, all); and
transmits control instructions to a robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals (see Fig. 15 and Page 16, all, Fig. 16 and Page 17, all, Fig. 25 and Page 26, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ignakov and Mylonas to Mistry. That is, it would have been obvious to modify the electronic apparatus of Mistry to further include a handheld device for receiving a second plurality of signals corresponding to a second plurality of poses performed for the task using the handheld device in order to extract arrow direction information and transmit control instruction to the robotic manipulator, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of pose, as taught by Ignakov and Mylonas.
Ignakov teaches a user moving a handheld device for controlling robotic motions to feel more natural and intuitive by directing the position of his/her hands as opposed to separately thinking about a desirable position and/or orientation for his/her shoulder, upper arm, elbow, lower arm, wrist and hand. Mylonas teaches combining both a wearable device and a handheld device to provide a user with additional degrees of freedom for providing additional instructive information to control a manipulator. By combining the wearable and handheld device, shoulder, elbow and wrist movements of a user can be captured and translated to manipulator joint movements. A person having ordinary skill in the art would have been motivated to apply the same techniques to the electronic apparatus of modified Mistry in order to attain the same results.
Application of the known techniques taught by Ignakov and Mylonas to the electronic apparatus taught by Mistry would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the electronic apparatus, wherein the circuitry further: receives a second plurality of signals from a second plurality of sensors associated with a handheld device, wherein the second plurality of signals correspond to each of a second plurality of poses performed for the task, and each of the second plurality of poses is performed using a plurality of degrees-of-freedom of the handheld device: extracts the arrow direction information from the output information based on each of the second plurality of poses, wherein the arrow direction information corresponds to at least one additional degree-of-freedom inferred, from the output information, based on each of the second plurality of poses; and transmits control instructions to the robotic manipulator to execute the task based on the extracted arrow direction information and the received second plurality of signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664